      Case 2:20-cv-00452-HB Document 64 Filed 09/03/20 Page 1 of 1



              IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA
WARREN HILL, LLC                     :             CIVIL ACTION
                                     :
          v.                         :
                                     :
NEPTUNE INVESTORS, LLC, et al.       :             NO. 20-452

                                  ORDER

          AND NOW, this 3rd day of September, 2020, for the

reasons set forth in the foregoing Memorandum, it is hereby

ordered that:

          (1)   the motion of the defendants for reconsideration

of the order entered on August 12, 2020 (Doc. # 54) is GRANTED

in part and DENIED in part;

          (2)   the motion is GRANTED as to the last sentence in

document 318(b) which begins “Does this . . .?” as this sentence

is privileged; and

          (3)   the motion for reconsideration is otherwise

DENIED.

                                         BY THE COURT:


                                         /s/ Harvey Bartle III
                                         _____________________________
                                                                  J.
